  
 
 

05/27/21 Page 1 of 2

 
   
  
 
 
 
 
 
 
  
 
 
  
 
   
 
 
 
  
    
         

adam S. Kaufmann

Lewis

Baach 212 822 0128
Kaufmann adam.Kautmann@ibkmiawcom
Middlemiss

January 11,2021

Ms. Barbara Moraes

4516 83” Street Apt. E4F
Elmhurst, New York | 1373
DOB: 10/7/1994

Phone: (917) 907-2333
Barbaramoraes1994@gmail.com

assisbarbaramoraes@gmail.com

sist From Contact With the White Family

By Hand

aes i Te

Re: Cease and De

Ms. Moraes:

I write again on behalf of my clients Mackenna and Alexander White regarding your continued
presence in their neighborhood and your recent interaction with their son, *. My last
communication to you in August 2020 made very clear you were to have no further contact with
my clients or Wilke. I also told you that your conduct has already been reported to the police.
but my clients requested that the police refrain from arresting you.

Now it seems you have made contact with’ once again. You have visited the park where
you know Wilke frequently plays. You know V s routine and where he regularly goes to
play. We ann direct you to stay away from} — and have no further contact with him.

 
 

We have spoken to your former employer
forced to fire you because of problematic
dismissal you stalked and harassed that fa
disturbing, we now know that you used |
family, just as you are now using your curre
Whites. fi

to the White family) who told us they also were
ruptive behavior, and that subsequent to your
well. This is a disturbing pattern. Even more
part of your scheme to stalk and harass that
ployer’s oC to stalk and harass the

            
    
  

5
eport your conduct to the
ing been warned to sta

you may be committing

ll seek to have you arrested

e District Attorney. Yo
ents and the fam \
uking under New York

“a Floor | New York,NY 10174 | t2128267001 | 2128267146
By NEWYORK WASHINGTON LONDON BUENOS AIRES

\bkmiaw.com
 

    
  
   

ch

Lewi ¢ Page 2

Kaufmann
Middlemiss
PLLC
Jsea Green (on West 20" Street between Sixth and Seventh
We enue at 8 ens feo 80 to my client's nsighborbooy © OT
a Lean that your presence there will bring you into contact with . There are many
parks in New York City; please choose a different one.

We will not caution you again. Please respect my client’s wishes and cease from having contact

with their son.

Very Truly Yours,

Lhe

Adam S. Kaufmann
